               Case 3:20-cv-00242-RS Document 16 Filed 03/16/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   WAYNE SNODGRASS, State Bar #148137
     AILEEN M. McGRATH, State Bar # 280846
 3   Deputy City Attorneys
     City Hall, Room 234
 4   1 Dr. Carlton B. Goodlett Place
     San Francisco, California 94102-4682
 5   Telephone:     (415) 554-4691
     Facsimile:     (415) 554-4699
 6   E-Mail:        aileen.mcgrath@sfcityatty.org

 7   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO; and
 8   DR. GRANT COLFAX, an individual, in his official capacity as
     Director of the San Francisco Department of Public Health
 9

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12    INTERNATIONAL FUR TRADE                            Case No. 3:20-cv-00242-RS
      FEDERATION, an unincorporated association,
13                                                       REQUEST FOR JUDICIAL NOTICE IN
             Plaintiff,                                  SUPPORT OF DEFENDANTS’ MOTION TO
14                                                       DISMISS COMPLAINT FOR DECLARATORY
             vs.                                         AND INJUNCTIVE RELIEF
15
      CITY AND COUNTY OF SAN
16    FRANCISCO; and DR. GRANT COLFAX, an                Hearing Date:    May 7, 2020
      individual, in his official capacity as Director   Time:            1:30 p.m.
17    of the San Francisco Department of Public          Place:           Honorable Judge Richard Seeborg
      Health,                                                             United States District Court
18                                                                        Courtroom 3 – 17th Floor
             Defendants.                                                  450 Golden Gate Avenue
19                                                                        San Francisco, CA 94102

20                                                       Action Filed:    January 13, 2020
                                                         Trial Date:      None set.
21
                                                         Attached documents: Exhibits A - B
22

23
      THE HUMANE SOCIETY OF THE UNITED
24    STATES and ANIMAL LEGAL DEFENSE
      FUND,
25
             [Proposed] Defendant-Intervenors.
26

27

28
      RJN ISO DEFTS. MTD                                                        n:\govlit\li2020\200633\01430293.docx
      CASE NO. 3:20-cv-00242-RS
                 Case 3:20-cv-00242-RS Document 16 Filed 03/16/20 Page 2 of 3




 1          Defendants City and County of San Francisco, et al., hereby respectfully request, pursuant to

 2   Federal Rule of Evidence 201, that this Court take judicial notice of the following materials in support

 3   of their Motion to Dismiss the Complaint.

 4          1.      Attached hereto as Exhibit A is a true and correct copy of Article 1D of the San

 5   Francisco Health Code, entitled “Animal Fur Products.” As of March 16, 2020, the San Francisco

 6   Health Code is available in full on the American Legal Website,

 7   https://codelibrary.amlegal.com/codes/san_francisco/latest/sf_health/0-0-0-2.

 8          2.      Attached hereto as Exhibit B is a true and correct copy of the publicly available

 9   webpage maintained by the San Francisco Department of Public Health entitled “Animal Fur Products

10   Frequently Asked Questions.” As of March 16, 2020, this webpage is available at

11   https://www.sfdph.org/dph/EH/AnimalFur/faq.asp.

12          Each of these exhibits is a matter of public record and is therefore subject to judicial notice.

13   Fed. R. Evid. 201(b); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (a court may

14   judicially notice matters of public record unless the matter is a fact subject to reasonable dispute).

15          Exhibit A is judicially noticeable because it is a portion of the San Francisco Health Code, and

16   it reflects changes to city law enacted by ordinance. Portions of the municipal code are proper

17   subjects of judicial notice under Rule 201. San Francisco Baykeeper v. West Bay Sanitary Dist., 791

18   F. Supp. 2d 719, 731-32 (N.D. Cal. 2011). In addition, “[m]unicipal ordinances are proper subjects for

19   judicial notice.” Tollis, Inc. v. Cty. of San Diego, 505 F.3d 935, 938 n. 1 (9th Cir. 2007); Santa

20   Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1052 n. 2 (9th Cir. 2006); see also

21   Rabkin v. Dean, 856 F. Supp. 543, 546 (N.D. Cal. 1994) (“The Court may take judicial notice of city

22   charters, city ordinances and resolutions, and the contents and legislative history of a proposed city

23   ordinance or resolution.”).

24          Exhibit B is judicially noticeable because government memoranda and statements like this are

25   matters of public record appropriate for judicial notice. See Brown v. Valoff, 422 F.3d 926, 933 n.9

26   (9th Cir. 2005) (taking judicial notice of administrative bulletin); Calif. Sportfishing Prot. All. v. Chico

27   Scrap Metal, Inc., 124 F. Supp. 3d 1007, 1016 (E.D. Cal. 2015) (“Government records are susceptible

28   to judicial notice when ‘relevant to an[] issue’ before the court.”) (quoting Flick v. Liberty Mut. Fire
      RJN ISO DEFTS. MTD                                    1                        n:\govlit\li2020\200633\01430293.docx
      CASE NO. 3:20-cv-00242-RS
                Case 3:20-cv-00242-RS Document 16 Filed 03/16/20 Page 3 of 3




 1   Ins. Co., 205 F.3d 386, 392 n. 7 (9th Cir. 2000)). Courts have taken judicial notice of similar official

 2   “Frequently Asked Questions” documents regarding local government ordinances. See Calop

 3   Business Sys., Inc. v. City of Los Angeles, 984 F. Supp. 2d 981, 992-93 (C.D. Cal. 2013) (taking

 4   judicial notice of “Frequently Asked Questions” document regarding city ordinance); Helicopters for

 5   Agric. v. Cty. of Napa, No. C 18-06124 WHA, 2019 WL 6250907, *3 (N.D. Cal. Nov. 22, 2019)

 6   (taking judicial notice of “Frequently Asked Questions” document regarding local initiative measure).

 7   This exhibit is also judicially noticeable because it has been posted to an official government website.

 8   See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998-99 (9th Cir. 2010) (judicially noticing

 9   information contained on a government website); Paralyzed Veterans of Am. v. McPherson, No. C 06-

10   4670 SBA, 2008 WL 4183981, at *5 (N.D. Cal. Sept. 9, 2008) (finding that courts commonly take

11   judicial notice of information and documents on government websites, and citing cases from various

12   jurisdictions).

13

14   Dated: March 16, 2020
15                                                 DENNIS J. HERRERA
                                                   City Attorney
16                                                 WAYNE SNODGRASS
                                                   AILEEN M. MCGRATH
17                                                 Deputy City Attorneys
18

19                                             By: /s/Aileen M. McGrath
                                                  AILEEN M. MCGRATH
20                                                Attorneys for Defendants

21                                                 CITY AND COUNTY OF SAN FRANCISCO; and
                                                   DR. GRANT COLFAX, an individual, in his official
22                                                 capacity as Director of the San Francisco Department of
                                                   Public Health
23

24

25

26

27

28
      RJN ISO DEFTS. MTD                                   2                       n:\govlit\li2020\200633\01430293.docx
      CASE NO. 3:20-cv-00242-RS
